In an action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court, Suffolk County (Molloy, J.), dated July 18, 1984, which denied their motion to vacate a default judgment granted plaintiff by order dated June 6, 1984.
Order affirmed, with costs.
The excuse offered by defendants to explain their approximately 41/i-month delay in answering was not sufficient. It appears defendants forwarded the summons and complaint to their insurance carrier in Chicago and that New York counsel retained by the insurance company sought to act diligently once it received a copy of the papers and authorization to *585legally represent defendants. In the lengthy interim period, however, the record reveals only unexplained and, hence, unjustified inaction by the insurance carrier. Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.